--------------------------------------------------------------------------------

Domain Lease Agreement

Re: www.brazil.com www.indonesia.com www.malaysia.com www.canadian.com
www.greatbritain.com

THIS AGREEMENT dated for reference May 1, 2005 is between Domain Holdings Inc.
(Lessor), an Alberta corporation with a business office at Suite 600, 1100
Melville Street, Vancouver, BC, CANADA V6E 4A6; and FrequentTraveller.com Inc.
(Lessee), a Nevada corporation with a business office at 2311 Cherry Street,
Bellingham, WA, USA 98225.

WHEREAS Lessor owns Domain Names and has agreed to lease the right to sell
Travel Products on the Domain Names to Lessee, IN CONSIDERATION of $1 and the
following mutual promises, the parties agree that:

1. Definitions. In this agreement,       a. “Domain Names” means www.brazil.com
www.indonesia.com www.malaysia.com www.canadian.com www.greatbritain.com .      
b. “Effective Date” means the day on which the parties have signed this
agreement.       c. “Travel Products” includes the travel related products that
Lessee chooses to advertise, market and sell through the Domain Names including
but not limited to banners, text links, hotel bookings, flight bookings, tour
bookings and travel insurance.       d. “Net Revenues” means the amount of gross
revenues that Lessee generates from all sources, including but not limited to
the Domain Names, after deducting:


  i. credits for returns and normal trade discounts,         ii. any tax, except
income tax, that Lessee is required to pay on the sale of Travel Products or to
withhold from payments to Lessor. If Lessee chooses to use third parties to
handle Travel Products other than Pay Per Click or Banner Advertising, Net
Revenues are equal to gross revenue paid by the consumer to the third party
handling the sale and Lessor’s Royalty is a function of the gross booking.


  e. “Annual Royalty” means Percentage of annual Net Revenues of the Lessee,
subject to the terms set out in paragraph 5.         f. “$” means United States
dollars unless otherwise indicated.         g. References to time and business
days, whether specific or general, are references to the time and business days
in Vancouver, British Columbia, CANADA.


2. Lease of Right to Sell Travel Products at Domain Names. Lessor will lease the
right to sell Travel Products, at the Domain Names, to the Lessee on the terms
set out in this agreement. The Lessee acknowledges that travel products
represent only one avenue of development for the Domain Names and that any and
all other avenues of development, including but not limited to news, dating,
music, classifieds etc., remain the property of the Lessor. The Lessee further
acknowledges that the development of additional business activities at the
Domain Names will benefit the offering of Travel Products at the Domain Names.
The Lessor’s right to develop additional business activities at the Domain Names
shall not be impeded by the Lessee.     The Lessor acknowledges that some
additional business activities, including but not limited to, pornography for
example, will be destructive to the Lessee’s travel business activities. The
Lessor agrees not to engage knowingly and willingly in additional business
activities that damage or marginalize the Lessee’s travel


--------------------------------------------------------------------------------

business activities. Notwithstanding the above, the Lessor’s right to develop
additional business activities at the Domain Names shall not be impeded by the
Lessee.

3. Development of Domain Names. Lessee must immediately begin to develop the
Domain Names so that it can sell Travel Products as soon as practically
possible. Lessee acknowledges that this is a material term of this agreement and
Lessee’s failure to develop the Domain Names and sell Travel Products
constitutes a default under paragraph 15. Lessee is responsible for all costs of
development of Travel Products on the Domain Names and will work with Lessor to
ensure the Travel Products fit in to the overall look and feel the Lessor
chooses at these Domain Names.     All right, title and interest to any
trademarks related to the Domain Names and all logos, copyrights and other marks
associated with the Domain Names will remain the property of the Lessor.


4. Term. This agreement will stay in effect until December 31, 2010, unless
terminated by either party according to Paragraph 13.       5. Annual Royalty.  
    a. The annual Royalty paid to Lessor will be based on the Net Revenues
generated during the calendar year by the Lessee as follows:       5%: On
portion up to $20 Million, &;       4%: On portion between $20 Million & $40
Million, &; 3%: On the portion between $40 Million & $60 Million, &; 2%: On the
portion between $60 Million & $80 Million; &; 1%: On the portion over and above
$80 Million.       b. Lessee will pay the Royalty in monthly instalments on the
30th day of the month following the month in which Lessee receives Net Revenues.
      c. Lessee will deliver with the Royalty payment a statement that sets out
the total Net Revenues received, a list of items deducted to determine the Net
Revenues, and the calculation of the Royalty.       d. If Lessor objects to any
Royalty statement, then Lessor must give Lessee written notice within three
months of the date of the Year-End Royalty statement, otherwise the Royalty
statement is deemed to be conclusive and binding on the Lessor. Lessor cannot
make any claim against the statement unless it makes the claim within the three
month period following the date of the Year-End Royalty statement.       e.
Beginning in the calendar year of 2006 the annual Royalty will be a minimum of
$150,000. In the case that the minimum is not reached through the aggregate of
monthly payments, Lessee will make up the difference by payment to Lessor on the
30th of January of the year following the annual Royalty in question.       f.
If Lessee fails to make a Royalty payment within 30 days of the date on which it
is due then Lessee is in default of this agreement.


6. Option to Renew. The Lessee will have the option to renew this agreement for
an additional period of 5 years, commencing January 1, 2011 and ending December
31, 2015, and in 5 year increments thereafter, with the following stipulation:  
  The minimum Royalty payment referenced in 5 (d) will be adjusted to the
average of annual Royalty payments generated in the previous 5 year term.     7.
Examination of records. Lessee will keep accurate books and records concerning
all transactions relating to this agreement for two years from the date on which
Lessor receives the Royalty statements. Lessee will permit Lessor or Lessor’s
representative to examine them at Lessee’s business premises during Lessee’s


--------------------------------------------------------------------------------

normal business hours if Lessor has given Lessee four days’ written notice that
Lessor wants to examine them.

8. Independent audit. If Lessor discovers an error when it examines Lessee’s
records as permitted by paragraph 6, then Lessor may have the books and records
audited by independent accountants qualified to perform audits and approved by
Lessee. If the audit uncovers an underpayment of a Royalty and restates the
amount of the Royalty, the Lessee immediately will pay the amount of the
underpayment to Lessor. Lessor will pay the cost of the audit unless the
underpayment equals or exceeds 5% of the restated Royalty, in which case Lessee
will pay the cost of the audit. The decision of the independent auditor is
binding on the parties.       9. Non-disclosure and use of confidential
information.       a. Lessor will not disclose to others, personally use for its
own benefit or the benefit of third parties ,or otherwise appropriate or copy
any of Lessee’s confidential information except as required in connection with
Lessor’s performance of its obligations under this agreement unless Lessor can
prove that it acquired the information either before its creation, development
or disclosure by Lessee, or by other than unauthorised disclosure.       b.
Confidential information is any proprietary or confidential information that
Lessor learns from Lessee or from Lessor’s performance under this agreement
about Lessee’s business, including trade secrets; products, processes and
services; business plans, product development plans, marketing plans or internal
business procedures; confidential and proprietary information of Lessee’s
customers; test procedures and results; computer codes and hardware system
information; customer information and lists; accounting, marketing and
merchandising reports and other information generated by Lessee’s operation of
the Domain Names; Lessee’s patents, trademarks or other intellectual property
rights; and business methods used or developed by or for Lessee.       c. Lessor
acknowledges that the confidential information is the exclusive property of
Lessee, its customers, or third parties that have disclosed information to
Lessee in confidence.       d. Lessor acknowledges that damages at law are an
insufficient remedy if Lessor violates the terms of this paragraph and that
Lessee may apply for injunctive relief in any court of competent jurisdiction to
restrain the breach or threatened breach of Lessor’s promises in this paragraph.
      e. Lessor’s promises in this paragraph are an essential element of this
agreement and survive the termination of this agreement.


10. Good faith. The parties acknowledge that circumstances outside of their
control or knowledge can affect their performance of this agreement. Each will
work with the other in good faith to resolve any problems that arise in these
circumstances.         11. Representations and warranties.         a. Lessor
represents and warrants that:         i. It is in good standing in Alberta and
where it operates and has the power to make this agreement.         ii. It is
authorised to make and perform this agreement.         iii. It has not granted
to any third party rights that could restrict or in any way limit the Lessee’s
lawful use of the Domain Names.         iv. To the best of its knowledge, it
owns the rights that it has granted to Lessee under this agreement.         v.
It owns the Domain Names free of any claim or potential claim by any third
party.


--------------------------------------------------------------------------------

vi. The Domain Names are validly registered in Lessor’s name.

  b. Lessee represents and warrants that:           i. It is in good standing in
Nevada and where it operates and has the power to make this agreement.          
ii. It is authorised to make and perform this agreement.           c. The
parties’ representations and warranties survive the Effective Date.


12. Indemnity.       a. Each party indemnifies the other party and the other
party’s directors, officers, employees and agents from all claims, demands,
losses, liabilities, and expenses (including reasonable legal fees) arising out
of the party’s breach of this agreement.       b. Lessee indemnifies and will
defend Lessor, its directors, officers, employees and agents and hold each of
them harmless from all claims, demands, damages, losses, liabilities, suits and
expenses, including reasonable legal fees arising out of or in connection with
Lessee’s use of the Domain Names.


13. Default.       a. Lessee is in default if it does not make a payment or
perform any other material obligation that is required by this agreement and
Lessor notifies Lessee in writing that it is in default. If Lessee has not cured
the default by the end of thirty days from Lessee’s receipt of Lessor’s written
notice, then Lessor may terminate this agreement and all obligations hereunder.
      b. Lessor is in default if it does not perform any material obligation
that is required by this agreement and Lessee notifies Lessor in writing that it
is in default, and Lessor has not cured the default by the end of thirty days
from Lessor’s receipt of Lessee’s written notice.


14. Termination.     a.  Lessor may terminate this agreement, without prejudice
to any rights that it has under this agreement or otherwise, on written notice
to Lessee if:


  i. Lessee files for bankruptcy, a receiver or trustee of any of Lessee’s
property is appointed and the appointment is not vacated within sixty days of
the appointment, or any order is made or resolution passed for the winding up of
Lessee for any purpose other than the bona fide reconstruction or amalgamation
of Lessee, and the order or resolution is not rescinded within sixty days of the
date of the order or resolution; or         ii. Lessee breaches any of its
representations and warranties or is in default under paragraph 12.


  b. Termination of this agreement under this paragraph by Lessor does not free
Lessee from it’s Royalty payment or reporting requirements outlined in this
agreement.     c. Lessee may terminate this agreement, without prejudice to any
rights that it has under this agreement or otherwise, on written notice to
Lessor if Lessor breaches any of its representations and warranties or is in
default under paragraph 12.


15. Right of First Refusal

In the event the Lessor undertakes to sell the Domain Names it will offer the
Lessee the right of first refusal to purchase the Domain Names at the same terms
as those offered to any 3rd party. This right of first

--------------------------------------------------------------------------------

refusal will be valid for a period of 15 days following the Lessor’s written
notification to the Lessee that it intends to sell the Domain Names.

16. General provisions.       a. Time is of the essence of this agreement.      
b. If either party must perform under this agreement on a day that is not a
business day in Vancouver, British Columbia, then the party must perform on the
next business day in Vancouver.       c. Any notice that must be given under
this agreement must be in writing and delivered by hand to the address given for
the party on page 1 or transmitted by fax or email to the fax number or email
address that the parties have given to each other. Notice is deemed to have been
received when it is delivered if it is delivered during normal business hours
and on the next business day if it is delivered outside of normal business
hours.       d. This agreement is the entire agreement between the parties and
its terms may be waived or amended only in writing.       e. This agreement does
not create a partnership or joint venture or any other kind of business
association between the parties and neither party has the power to bind the
other in any way.       f. Lessee may not assign its interest in this agreement
without Lessor’s written consent.       g. This agreement is binding on the
parties and upon their respective successors, assigns and any purchasers of any
or all of the Domain Names.       h. This agreement must be construed in
accordance with the laws of British Columbia and litigated in the courts of
British Columbia.       i. No finding by a court of competent jurisdiction that
any provision of this agreement is invalid, illegal, or otherwise unenforceable
operates to impair or affect the remaining provisions which remain effective and
enforceable.       j. This agreement may be signed in counterparts and delivered
to the parties by fax.

 

THE PARTIES’ SIGNATURES below are evidence of their agreement.

--------------------------------------------------------------------------------

DOMAIN HOLDINGS INC.

/s/ David Jeffs

Authorised signatory: David Jeffs, President

Date: May 5, 2005

 

FREQUENTTRAVELLER.COM INC.

/s/ Graham Heal

Authorised signatory: Graham Heal, President

Date: May 5, 2005

--------------------------------------------------------------------------------